             Case 2:19-cv-00171-CWD Document 7 Filed 07/30/19 Page 1 of 5



ARTHUR M. BISTLINE
BISTLINE LAW, PLLC
1205 N. 3rd Street
Coeur d’Alene, Idaho 83814
(208) 665-7270
(208) 665-7290 (fax)
arthur@bistlinelaw.com
iCourt e-service: service@bistlinelaw.com
ISB: 5216

Attorney for Plaintiff

                               UNITED STATES DISTRICT COURT
                                            FOR THE
                                       DISTRICT OF IDAHO
 JACQUELINE WAGNER,                         )
                                            )   Case No. 2:19-cv-00171-CWD
                          Plaintiff,        )
                                            )   AMENDED COMPLAINT
 vs.                                        )
                                            )
 UNITED STATES DEPARTMENT OF                )
 HEALTH AND HUMAN SERVICES,                 )
                                            )
                          Defendant.        )
                                            )
                                            )

        The Plaintiff, JACQUELINE WAGNER, by and through her undersigned counsel,

ARTHUR M. BISTLINE of the firm BISTLINE LAW, PLLC, hereby files her Complaint

against the Defendant, UNITED STATES DEPARTMENT OF HEALTH AND HUMAN

SERVICES, as follows:

        1.      Plaintiff, JACQUELINE WAGNER, is an individual residing in Kootenai

County, State of Idaho.

        2.      Defendant is an agency of the United States of America.




AMENDED COMPLAINT
                                                                                      1
            Case 2:19-cv-00171-CWD Document 7 Filed 07/30/19 Page 2 of 5



       3.      The United States is a party to this action and the subject matter of this action is

the interpretation and construction of the United States Code Title 42, Chapter 6A, Subchapter II,

Part D., Subpart III.

       4.      Plaintiff is alleging she is aggrieved by the agency action taken by the United

States Department of Health and Human Services and Jurisdiction is proper before this Court

pursuant to 5 USC 702 and 28 USC 1331.

       5.      Pursuant to the United States Code above cited, the Department of Health and

Human Services (hereinafter referred to as “the Department”) provides a program whereby it

repays portions of health care professionals existing student loans provided that the healthcare

professional enters into an agreement to provide services in an area designated by the

Department for a period of time (hereinafter referred to as “the Agreement”).

       6.      Plaintiff is a healthcare professional who entered into an Agreement with the

Department and was assigned to the area of Kootenai County, Idaho, and commenced her

obligated service of two years pursuant to the Agreement on July 27th, 2015. Pursuant to the

Agreement, the Department repaid $50,000.00 of Plaintiff’s loans associated with her Healthcare

Professional Education.

       7.      On May 23rd, 2016, Plaintiff was released without cause from her position at

which she was providing her obligated service.

       8.      42 USC 254(n) provides that any individual who has already been assigned by the

Department to an area may request to be released of their obligations under the Agreement

because the individual intends to open a private practice to provide similar services to those

provided pursuant to the Agreement.




AMENDED COMPLAINT
                                                                                                      2
            Case 2:19-cv-00171-CWD Document 7 Filed 07/30/19 Page 3 of 5



       9.      42 USC 254(n) mandates that the Department release such an individual provided

that the individual agrees to engage in full time private clinical practice for the remaining period

of service the individual was obligated to perform pursuant to the Agreement.

       10.     42 USC 254(n) requires that the individual released to practice in the area in

which he or she was providing services pursuant to the Agreement.

       11.     42 USC 254(n) encourages individuals to enter into private practice by providing

that the Department may provide subsidies to such individuals in the form of travel expenses

assistance, malpractice insurance assistance, favorable contracts on equipment purchases, and the

providing of technical advice.

       12.     After Plaintiff was terminated, Plaintiff requested that she be allowed to complete

her required service pursuant 42 USC 254(n), although she did not cite that specific statute when

she indicated to the Department that she would be opening a private practice in Kootenai County

and providing the same services she was providing before her termination and offered to

complete her required services from her private practice.

       13.     The Department did not provide the contract required by 42 USC 254(n) to

Plaintiff and did not inform Plaintiff of her right to be released from her obligation pursuant to

that Statute. Plaintiff would have executed a contract offered pursuant to 42 USC 254(n) if the

Department had presented one, but the Department refused to present such a contract.

       14.     Thereafter, the Department directed that Plaintiff contact one of two sites

approved by the Department to complete her obligation under the Agreement. Neither site was

located anywhere near Kootenai County, Idaho. Plaintiff did not seek employment with either of

the aforementioned sites and opened her own private practice and has been providing the same

services as she did pursuant to the Agreement ever since.



AMENDED COMPLAINT
                                                                                                       3
          Case 2:19-cv-00171-CWD Document 7 Filed 07/30/19 Page 4 of 5



        15.     The Department has declared Plaintiff to be in default of the Agreement and is

seeking repayment of in excess of $160,000 because of the penalties associated with the default.

        16.     The Department also reported Plaintiff to the credit reporting agencies and in

doing so has damaged, and continues to damage, Plaintiff’s credit rating.

        17.     Plaintiff is not in default of her obligations under the Agreement because the

Department was obligated to release her from the terms of the Agreement and to provide her

with the contract required by 42 USC 254(n).

        18.     Had the Department released Plaintiff from her obligations under the Agreement

and had her enter into a contract pursuant to 42 USC 254(n), Plaintiff would have completed her

obligations owed to the Loan Repayment Program which is the subject of this action.

        19.     Plaintiff is entitled to a judgment declaring that she is not in default of her

obligations under the Agreement and has fulfilled her obligations owed to the Loan Repayment

Program which is the subject of this action.

        20.     Plaintiff is entitled to an Order directing the Department to take any and all steps

necessary to remove all negative information from all credit reporting agencies which in any way

relates to the subject matter of this action.

        21.     The text of 42 USC 254(n) is not ambiguous and the legislative history behind the

statute is clear that the Department’s refusal to take Plaintiff out of default and release her from

any obligations to the Department is frivolous, unreasonable and without foundation. Plaintiff is

entitled to an award of her reasonable attorney’s fees and costs incurred in her efforts to force the

Department to remedy this situation, including, but not limited to, all attorney’s fees and costs

incurred in bringing this action, as damages and/or as costs.




AMENDED COMPLAINT
                                                                                                       4
          Case 2:19-cv-00171-CWD Document 7 Filed 07/30/19 Page 5 of 5



       WHEREFORE, Plaintiff prays that this Court grant her the relief above requested which

is incorporated here as if set forth in full and any other relief this Court deems fair and equitable.

       DATED this 29th day of July, 2019.


                                               ________________________________________
                                               ARTHUR M. BISTLINE
                                               Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I HEREBY certify that on the 30th day of July, 2019, the foregoing AMENDED
COMPLAINT and ANOTHER SUMMONS was electronically filed with the Clerk of the Court
using the CM/EFC system. I mailed the foregoing AMENDED COMPLAINT and ANOTHER
SUMMONS via Certified Registered Mail with the United States Parcel Service to the
following:

U.S. Attorney General Washington D.C.
441 4th Street NW
WA D.C., 20001.

United States Department of
Health and Human Services
200 Independence Avenue, S.W.
Washington, D.C., 20201

United States Department of
Health and Human Services
5600 Fishers Lane, Ste. 15W05A
Rockville, MD 20857



                                               s/Nichole Foreman
                                               NICHOLE FOREMAN




AMENDED COMPLAINT
                                                                                                     5
